 

 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXSD Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

 

FRED HOFFMAN, III,
Plaintiff,

Vv. CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants.

YNUNUAUAUNUN

 

PLAINTIFF'S SUPPLEMENTAL EXHIBIT 15 TO AMENDED MOTION FOR TRO &
PRELIMINARY INJUNCTION FOR PLAINTIFF TO BE RETURNED TO THE
MCCONNELL UNIT

 

BRIEF DESCRIPTION: Ombudsman complaint for falsified & retalitory

TOTAL PAGES WITH COVERSHEET: 10

DESCRIPTION: This is the statement given for the Ombudsman complaint filed
by Attorney Robert Virden over the falsified & retalitory
disciplinary case given to the Plaintiff, after reporting the
officer's prior misconduct to rank. This statement also does
include the information in the complaint for the fact that
while discussing the complaint with CO NEWMAN, that CO WISEMAN
purposely tried to induce a seizure in the Plaintiff, by her
shining her flashlight directly into the Plaintiff's face and
turning her flashlight off and on real fast. This is recorded
on camera and the Plaintiff advised unit staff to save the

footage of that incident.

Also included is a copy of the falsified case, which the
Disciplinary Hearing Officer (DHO) CPT. FLOWERS held the
hearing, without the Plaintiff present, with a false claim
that the Plaintiff refused to attend it.

Plaintiff has been advised by staff that this case has been

already overturned, but he is still waiting on documentary

confirmation of that.

 
 

 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXS

.. LN THE DEPARTMENT OF CRIMINAL JUSTICE
OF THE STATE OF TEXAS
IN AND ON THE BILL CLEMENTS UNIT
POTTER COUNTY, TEXAS

D Page 2 of 11

 

 

 

FRED HOFFMAN, IIL, TDCJ# 1662898 OFFENDER
MY STATEMENT FOR FALSE DISCIPLINARY CASE 20210158321 ON 4/15/24
TO WARDEN GONZALEZ, UGO, CGO, DHO, & ALL TDCJ LEVEL INVESTIGATORS,

Comes now, FRED HOFFMAN, III, the injured party and respec

the following facts in the above matter and will offer the follo

tfully declares

wing:

The following declaration/statement is true and correct, and can be also

verified by the ONLY impartial witness to the incident: TLV/SURVE

cameras at Central desk on ECB building, & all C-pod cameras on
be verified by eye-witness: CO WISEMAN; it can also be verified
conversations with CPT. FLOWERS, so there is no way any of this
and all are valid facts & events (verifiable).

TLLANCE
EGB; it can also
by my follow-up

is in question

 

T am accused of being out of place by CO JARMAN at 09:30 PMs for “going on

phone in HSC when in fact said inmate had no authorization to be in such place,

and she also charged me for "...additionally stated to Officer
that had a lay-in to be on phone when in fact inmate Hoffman kn
was a lie."

First, here is a breakdown of the events to show that the
retalitory, & frivolous case, that was NOT investigated properl
attempted to be informally resolved by ANYONE, and the cameras
reviewed, which PROVE everything I am saying.

a) At 9:30 PM CO JARMAN was in Central, NOT C-pod, so we

C. Jarman COIV
ew such statement

case is a false,
Y, that was NOT

were not even

ever talked to

each other on 4/15/2021 at all, and she is the officer who opened my

cell door from Central at 9:30 PM;

b) I never walked further than 4~5 feet from my cell, beca
immediately called CO WISEMAN (C-pod rover) on the phon!

and I waited for the call to finish. I never walked tow

and was in front of my cell the entire time.
PAGE 1

use CO JARMAN
e from Central,
ards the phone

 
 

 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXSD Page 3 of 11

c) I cannot open my own celldoor, I was racked up at 9:30PM, CO WISEMAN had
the door opened over the radio, and CO JARMAN opened it; so I can NOT be

out of place & it is impossible for me to open my own door;

d) CO WISEMAN was told by CO JARMAN to rack me back up, amd I was out of
the cell less than 90 seconds, with no chance to get \mear a phone;

e) I was asked by CO WISEMAN for the lay-in from the prior day, that showed
my attorney-client call from 11:30AM on 4/14/2021, this was to prove I
was trying to contact my Power of Attorney to answer the questions from
the previous day, and CO WISEMAN said she was going to/show it to rank
in an effort to explain why I should be able to make the call;

£) CO JARMAN therefore never saw the layin, never talked to me once, and I
gave the layin to CO WISEMAN;

g) At 12:36AM on 4/16/21 was the first time CO JARMAN came onto C-pod, and
that was the first time. I ever talked to her. I never said I had any
lay-in to be on the phone to her, the lay-in was NOT even discussed as
CO WISEMAN had taken it hours earlier to rank, and it iis absolutely
ridiculous that she claims that I tried to use a layin |from 4/14/2021
to get on the phone a day later.

h) Cameras will show I was in the cell at 9:29PM, CO JARMAN opened the
door from Central, per CO WISEMAN's request, I never got on a phone,
and CO JARMAN was NEVER present on C-pod till the next day.

 

i) This means that CO JARMAN had no business writing me a case, as she has
no personal knowledge of what transpired between me and] CO WISEMAN, as

she was NEVER present; and she was the one to open the door to begin
with herself, according to CO WISEMAN.

j) I ask permission for everything I do in regards to that! phone, rovers on
either shift or card will CONFIRM this, which is how CO) WISEMAN got my
door open as she had already agreed to let me out to use it. CO JARMAN
who has been targetting me for some time now, threatening me, & more;

overruled her decision from Central and had me racked back up.
|

Second, now I will give a detailed timeline that will correspond to the TLV
camera footage my lawyer will be having the Court secure, so it/is not deleted,
along with background required information.

 

#1 - Since my arrival on the Bill Clements Unit, once it became |public knowledge
PAGE 2

 

 
 

 

#02 -

#03 ~

#04 -

#05 ~

#06 -

#07 -

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXSD Page 4 of 11

that I am a Jailhouse Lawyer, that I litigate my grievan

am currently redressing grievances against Bill Clements

tes, and that I

staff for con-

tinuing harms; I have been targetted by rank & staff, and have been also

threatened over my redressing my grievances in Ombudsman

and Step 1 Grievances.

level complaints

This is a continuing harm, that has followed me from my previous unit,

and this retaliation is even worse on the Bill Clements U
clear this unit operates on a totally different level, to

actions by staff, and even openly encourages them.

Even though I am a G-2 level offender, due to being penal
sensitivity scores, I am housed on the HIGH SECURITY bui

mit. It is very

lerates these

ized for my heat

ing, where I am

DENIED dayroom access, denied recreation access, and DENIED phone access

on a daily basis. These are just some of the issues I am
to redress here, including the use of flashlights that co

suffer seizures.

One of those officers that has been targetting me, threat
harassing me in general is CO JARMAN, who goes out of her
me when on her shift.

On 04/14/2021 I had a layin for a attorney-client phone c.

sel one Mr. Joel De La Garza for 11:45AM. The call lasted

he made quite a few requests of me, in regards to the cas

required responses for him to prepare for court.

On 04/15/2021 at 5:40 PM I was on G-Pod working as an SST

currently trying
uld cause me to

ening me, and

way to harass

all with my coun-
over an hour and

e. These requests

which I normally

do on a consistent basis, as 2 weeks ago the SCC moved over 14 SSI's off

the unit, from the HIGH SECURITY building (ECB).

CO NEWMAN came onto the pod to work at shift change, and
went to her and asked permission to call my Power of Atto

I

mey in California

immediately

 

at 9:30PM (7:30PM their: time), so I could have her contac

t my attorney with

the responses requested by my attorney, and to conduct legal research. This

is a normal request as phone access after 9PM is DENIED,

I have lived on C-pod. CO NEWMAN agreed to the request, ane

about my working as an SSI.

PAGE 3

every single day
also talked

|
|

 
 

 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in Ix$D Page 5 of 11

#08 - CO JARMAN was working Central and was watching the cameras at this time,
when she radioed to GO NEWMAN that she should rack me up, and not to let
me work as an SSI. I complied with the new order, went in the cell, and
CO NEWMAN confirmed that she would let me make the call at 9:30PM.

#09 -

#10 -

#11 -

#12 -

#13 -

#14 -

This type of conduct is normal for CO JARMAN who consistently uses the

cameras to follow me around when I.am working, or in the

dayroom. This is

the fourth time she has done something like this, via the cameras.

CO WISEMAN came onto the pod about 30 minutes later and replaced NEWMAN:
so I re-stated my request to her for the phone call to my Power of Attorney,

so I would be able to respond to my attorney's requests.

I also showed the

layin from 04/14/21, that showed my original attorney-client call on it, as
proof I had the attorney-client call to begin with. WISEMAN agreed to let

me make the call as well, just like NEWMAN did, and told
later on in the night for it.

 

me to remind her

At 9:25 PM I reminded her about the call, and she radios |CENTRAL to JARMAN
for my cell door to be opened. The door is opened and I exit the cell.

As soon as I exit the cell the phone rings on C-Pod and

answer it. I stay standing near the table right in front
I wait for WISEMAN.

SEMAN goes to

of my door, as

JARMAN called her as soon as she opened my door from CENTRAL, and WISEMAN

is explaining why she let me out. JARMAN tells her someth
instantly becomes very hostile sounding, & tells me to ga
I comply with the order, and ask for a ranking officer ta

WISEMAN comes up to my door and I ask what happened, and
"JARMAN said to rack you up, you can't use the phone." I

ling, and WISEMAN
back in my cell.
talk to.

she tells me:

again request to

 

speak to rank, as this call is very important, and WIS

asks for the

layin from 4/14/21, which I give her. She claims: "I am going to go show
it to the Captain, and explain what is going on.", and she leaves.

#15 - At around 11:15PM another officer (heavy-set hispanic male) comes to the

pod to do count, and I explain the issue again to himé& r

PAGE 4

e-request rank.

 

 
 

#16 -

#17 -

#18 -

#19 -

#20 -

#21 -

#22 -

 
 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TX

At 12:36 AM CO JARMAN & CO WISEMAN come to my cell and J.
about the call I was trying to make. I explain the issue
and why I needed to talk to my Power of Attorney. I also
the denial of phone access after 5PM violated the ORDER

Director Oscar Mendoza, & Director Bobby Lumpkin, that w

phone access from 5AM until midnight, until the return of

D Page 6 of 11

asks me
again to her,
explain that
rom Deputy

are to have

contact visits.

I also explain the importance of being able to make calls to my Power of

1

Attorney, who facilitates contact with multiple attorneys for me, so I
can respond in a timely fashion to their requests. (ACTIVE OMBUDSMAN)

CO JARMAN responds that she does not know who Mr. Mendoza is, and tells
me that I will not be able to make calls anytime she is on shift.

At no time does either WISEMAN or JARMAN mention a case,
they talk about is that I will not be allowed to make a c
obvious as the phones are already off by now.

the layin, all

all, which is

At 1:55 AM that heavy-set hispanic male officer comes back, and tells me

he is taking my statement for a case from CO JARMAN, for

being out of

place on the phone at 9PM on 4/15/21. THE CASE FOR THE LYING SUPPOSEDLY
WAS NOT ON THE CASE AT THIS TIME, I HAD HIM ‘READ EVERY SINGLE WORD ON THE

I-210 BEFORE I GAVE A STATEMENT. SO OBVIOUSLY THE ENTIRE

CASE WAS RE-DONE

AFTER I GAVE MY STATEMENT, AND I WAS NEVER GIVEN NOTICE OF THE NEW ONE.
THE ORIGINAL WORDING ALSO CLAIMED ZITACTUALLY MADE IT TO THE PHONE, OUT OF
PLACE, WHICH WAS A LIE. THE CURRENT CASE IS AN ACT OF FALSIFICATION OF

GOVERNMENT RECORDS, AND TAMPERING WITH GOVERNMENT RECORDS

I give my statement to him, explain the issues from the b

AT A MINIMUM.

eginning again,

that I cannot be out of place on the phone as I never touched a phone, I

was directly in front of my cell & walked back in, and that the cameras

need to be reviewed as this is all lies.

I also explain I cannot be penalized by CO JARMAN for thi
the one that opened my celldoor from CENTRAL herself, she

to me about the issue at any time near 9PM, and never per

S, when she is
NEVER talked
policy tried

to conduct an informal resolution. Also she was NOT even Present on the

pod herself at all at that time, and was watching on came

PAGE 5

ra ONLY.

 

 
 

 

 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXSD Page 7 of 11

#23 -

#24 -

#25 -

I again request rank at this time, over the false case & the entire issue
over the phone usage. I also state I have an ACTIVE ombudsman over the
issues with:the phone access as well. (CPT. PRECIADO interviewed me). He

states he will inform rank about my request.

At 2:21 AM CO WISEMAN & CO NEWMAN come to my door, and NEWMAN wants to
know about my request for rank. I explain everything all| over again to

her as well, and re-iterate my request for rank.

The entire time I am talking to CO NEWMAN, CO WISEMAN is| taking out her
flashlight and keeps flashing it directly in my eyes. She keeps turning

' the beam off and on the entire time CO NEWMAN is talking, and this is

#26 -

#27 -

#28 -

#29 -

#30 -

#31 -

a verifiable fact on the cameras.

This was done as my STEP 1 (2021075672) over my seizures) and flashlight
usage is widely known & talked about, and she was trying) to induce a

seizure in.me out of spite, over the incident & in retaliation.

This also had an Ombudsman complaint over it, and CPT PRECIADO interviewed
me for that one as well back in February, so staff has plenty of NOTICE
that I am a seizure patient, affected by the abuse of flashlight beams.

TLV CAMERA FOOTAGE HAS BEEN REQUESTED SAVED ALREADY OVER | THIS: INCIDENT, AS
CAMERAS WILL SHOW THE LIGHT FLASHING AT ME, AND CONFIRM JARMAN's TRUE LEVEE

OF INVOLVEMENT. MY ATTORNEY WILL ALSO BE REQUESTING FOOTAGE THROUGH THE
COURT.

At 2:26 AM CO WISEMAN returns to tell me that SGI. VILLAREAL has been told
about my request for rank, but that he is too busy to respond.

At 2:39 AM CPT. FLOWERS arrives at my cell, and once again I explain all
that happened. CO WISEMAN is again standing. there,-and this time she is
continually talking to FLOWERS over me & interrupting me,| and lies making

a new claim that I told her I was trying to call my attorney, not my Power
of Attorney, which makes no sense.

I cannot even make an attorney-client call from the blue phones, as the
calls are recorded, and I never said that. All I did was five her the
layin from the call on 4/14/21, to prove I had the original call with my
attorney, after Mr. Holt in the Law Library set up the call.

PAGE 6

 
 

#32 -

#33 -

#34 -

#35 -

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TX$

D Page 8 of 11

CPT. FLOWERS listens to WISEMAN and not me, walks off while I am still

talking, and ignores my complaints.

The layin is CLEARLY for 4/14/21, not 4/15/21, and there jwas NEVER a claim
by me to CO NEWMAN, CO WISEMAN, or CO JARMAN to call my attorney, I very
clearly specified that I was needing to call my Power of Attorney in Cal-

ifornia, to respond to my attorney's requests from the previous day.

At no time was I on the phone at all, at no time was I out of place as CO

JARMAN opened my celldoor at the request of CO WISEMAN, a

d I went back in

my cell immediately after hearing WISEMAN tell me to. I was outside my cell

less than 2 minutes and never even came close to a phone.

Please place this statement in the official record for both the case that
was falsified & retalitory by JARMAN, in the record for the OMBUDSMAN com-

plaint over the falsified case & retalitory act of trying
blown seizure in me by WISEMAN, and in the record for the’
plaint about to be filed.

to induce a full
OIG level com-

CO JARMAN knowingly and intentionally caused this falsified case to proceed

in retaliation for my trying to redress complaints against her |
with rank & my redressing grievances against BC staff. She knew
falsified case when she wrote it, that I was never out of place

that I had permission from CO WISEMAN & CO NEWMAN to make a cal
from CO WISEMAN to exit the cell.

CO WISEMAN knew about my seizures and complaints over flas}

 

prior actions

the case was a

, never lied, and

1 & permission

nlight usage, as

I complained to her before about it, but she still tried to induce the seizure.
They repeatedly break TDCJ's policies and the law, and I will pursue these full

blown violations of the Texas Penal Code & this incident as farjas justice will

require it.

DATED:

04/22/21 T Fnac!

FRED HOFFMAN, T]
TDCJ# 1662898
Bill Clements Ur
9601 Spur 591
Amarillo, Texas

PAGE 7

 

[Ig INJURED PARTY

Vit

79107-9606

 

 
 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXS

INMATE DECLARATION

>D Page 9 of 11

I, FRED- HOFFMAN, III, INJURED PARTY, TDCJ# 1662898, being presently incar-

cerated at the William P. Clements Unit, in Potter County, Texas, declare under

the penalty of perjury the foregoing statement is true and correct.

EXECUTED on this) ZU _ day of APRA

, 2021

 

TDCJ# 1662898
Bill Clements Unit

CERTIFICATE OF SERVICE
I do hereby certify that a true and correct carbon copy of

MY STATMENT FOR FALSE DISCIPLINARY CASE 20210158321 ON 4/15/21,

the foregoing

that was written

by the DECLARANT, was sent via USPS first class mail, postage prepaid, on this

the Adup day of Heer » 2021, and was addressed*to:

Mr. Robert N. Virden, P.C. and Mr. Joel De La Garza

Attorney at Law Attorney at Law

3419 Westminster Ave. 802 N. Cazancahua St., Ste 1300
Dallas, Texas 75205-1387 Corpus Christi, TX 78401-0021

 

FRED Lyd) He} DECLARANT

TDCJ# 1662898

Bill Clements Unit

9601 Spur 591

Amarillo, .Texas

CC: FILE

ENCLOSURES (I-60 sent to TLV office)

PAGE 8

79107-9606

 
of 11

 
 
 
 
  

 

 

ae eg. 5 \ : +
eS te i fo : |
A £5 2 t po : i
Poy ia. ay fo i re’ i
oD ap nee ' i : i : : E
oD nt wot te aed i ! : } : : i fet
"hy 7 waa, St I : '
mm! 2 ta he Poi : i
op tt : i '
tS a Be ae | t \
a oF ie 3
cei aT ho4 t
Y mx if |
<x & us 2 | :
- en }
e:

             
                  

ae tu Lui G2
be =
Chek ire =
Sq) al le eee
CN = ~!

 

   

 

 

 

fron ome “eT Ge
} PE OND

         

  

Hy
P itit

   

bo: }
toy |

iA eh Lo :
iG = hot : | P|
red ae Le ! i? aod
con: Po ot ha. pa 7 aE
Oe; in et SS ro i boa
ie ee ee ow — fob
ei ° ble be — i |
Ee. °2= 58 Pe |
205 Be CS i SE ~ |

a ” ~~ a “or “Ay ! 1 '
Lite fm ZR S _~ | byt
ce ae Lal oh TS had ‘ aye i
ee ee ae = Soe Zon i “oo {_.
ot ! fae rae 4 t mu ist |
LES am os = eer ers’ i 1 dee |
= ee 1 iit ‘ - = : or i
i~ Et : eb & Poi |
“Sy “ mW ee i |

cat = 3

oe
+
IN
2

eo §

Sept
i
cry
3

f
3
©
t.
i

AYS)

    

B

eee
a8

  

 

as
NTERPRE
+r

t
t
:

 

 

       

id
i
}
BUNT SHMENT
Fit

 

 

 

 

 

 

 

 

         

 

 

 

 

Le a .
eto as 4
beh iu i
« Hee fe i
7 oe Ls i
let “tL ~t
tS be wa fone '
= - ~
comico tye g
Bes cy co =
xn Ee a ae gS ye
ac fo fen bo iw oct
re SE ee OG SAAT, ta z renee:
fob ch ot : bil a
TE La om Fa £
imE f ht OF iu —
ms bes ; mr yy
fy- o> eB be me cr
Bmore Ly hee. an itt, a
* ta ma cL in
ee is om wo
pea oe Bee. we ee od wt
we Eee = a ic
ae = ej tee
Hu Ee ret oe 13E
ii us eG ual _ i
mo he _ ji wa ae
tO b- ec an is 4
We SE oh i= Ha ro |
GH Eh | meas tet lS {
z= a a j i

OE
iN
c,

SU

 

 
 

Case 2:18-cv-00333 Document 121-2 Filed on 05/17/21 in TXSD Page 11 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

 

FRED HOFFMAN, III,
Plaintiff,

Ve CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants.

LALNUNSTNUNUY)

 

PLAINTIFF'S SUPPLEMENTAL EXHIBIT 16 TO AMNDED MOTION FOR TRO &
PRELIMINARY INJUNCTION FOR PLAINTIFF TO BE RETURNED TO THE
MCCONNELL UNIT

 

BRIEF DESCRIPTION: Ombudsman complaint over confiscation of books

TOTAL PAGES WITH COVERSHEET: 12

DESCRIPTION: This is the Ombudsman complaint statement for the confiscation
of the Plaintiff's personal property, which the BC Law Library
decided, per TDCJ's Access to Courts Division in Huntsville,
that ALL of the Plaintiff's legal books are personal property,
even though EVERY SINGLE one contains materials NOT available

in the Law Library.

The books were confiscated without return, and a disciplinary
case was wrote as well. The case was written for the wrong code,
and was written prematurely. Per policy the Plaintiff has seven
days to conform to policy, before a case is wrote, and the case
was wrote the same day as the confiscation. Also this is fully
relevant as the Plaintiff conformed to policy in six days, and

notified the BC Law Library as well.

The EXHIBITS to this complaint are still being copied and this

will be one of the EXHIBITS that is supplemented later.

Please read for further details.
